Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
(Currently Amended)
A cooling panel for a melter, comprising:
first and second outer walls and a plurality of side walls coupled to the first and second outer walls, defining an interior space, where each of the first and second outer walls have a plurality of openings;
a refractory material;
one or more protrusions on one of the first and second outer wall, wherein the protrusions include studs extending away from the first or second outer wall and terminating in enlarged heads embedded into the refractory material; and
a plurality of baffles disposed in the interior space, where the baffles include a plurality of projections;
wherein respective openings and projections fit together and are connected from outside of the cooling panel so that the outer walls and the baffles are fixed together, and the side walls are fixed to the outer walls so that the cooling panel is fluid-tight.
	
2. (Original)
	The cooling panel of claim 1, wherein the cooling panel does not include interior welds inside the cooling panel.


The cooling panel of claim 1, wherein at least one of the baffles has a first side and a second side, and the respective projections for each baffle extend from both of the first and second sides so that a plurality of first projections extend from the first side to fit in respective first openings of the plurality of openings of the first outer wall, and a plurality of second projections extend from the second side to fit in respective second openings of the plurality of openings of the second outer wall. 

4. (Original)
The cooling panel of claim 1, wherein the side walls, outer walls, and baffles form a serpentine flow path for passing a coolant within the interior space.

5. (Original)
The cooling panel of claim 1, wherein the cooling panel has a bottom portion and a top portion and includes a coolant inlet at the bottom portion and a coolant outlet at the top portion for passing a coolant.

6. (Original)
	The cooling panel of claim 1, wherein the cooling panel does not include a temperature sensor.

7. (Canceled)



	The cooling panel of claim 1, further comprising a first outer edge extending about a perimeter of one of the first and second outer walls so that the first outer edge extends about the refractory material.

9. (Original)
	The cooling panel of claim 8, further comprising a second outer edge extending about a perimeter of the other of the first and second outer walls wherein the second outer edge forms one or more internal apertures.

10. (Original)
	The cooling panel of claim 1, wherein the plurality of baffles divides the interior space into a plurality of rows.

11. (Original)
	The cooling panel of claim 1, further comprising refractory material extending from the second outer wall, and wherein the cooling panel includes a door and a frame for the door.

12. (Original)
	The cooling panel of claim 11, further comprising one or more wall extensions extending from at least one of the door or frame beyond the second outer walls and at least partially surrounding a portion of the refractory material. 

(Currently Amended)
	A method of forming a cooling panel for a melter, the method comprising:
receiving a plurality of side walls, first and second outer walls each having a plurality of openings, and a plurality of baffles each having a plurality of projections;
connecting the first and second outer walls with the plurality of baffles disposed between the outer walls, where the projections are inserted through respective openings;  
connecting the side walls to the first and second outer walls to fix the sides walls to the outer walls and so that the cooling panel is fluid-tight;
forming one or more protrusions on one of the first and second outer walls; and
disposing refractory material onto the one or more protrusions of the one of the first and second outer walls so that the one or more protrusions are embedded into the refractory material. 

(Original)
The method of claim 13, wherein the method does not include forming interior welds within the cooling panel.

(Original)
The method of claim 13, wherein the plurality of baffles includes each baffle having a first side and a second side, and the respective projections for each baffle extend from both of the first and second sides so that a plurality of first projections extend from the first side to fit in respective first openings of the plurality of openings of the first outer wall, and a plurality of second projections extend from the second side to fit in respective second openings of the plurality of openings of the second outer wall. 
16. (Original)


17. (Original)
	The method of claim 13, further comprising attaching a coolant inlet and a coolant outlet to one of the first and second outer walls for passing a coolant and so that the coolant inlet is attached to a bottom portion of the one of the first and second outer walls and the coolant outlet is attached to a top portion of the one of the first and second outer walls.

18. (Canceled)

19. (Canceled)

20. (Currently Amended)
	The method of claim13, further comprising:
attaching one or more forms to at least one side wall of the plurality of side walls;
carrying out the disposing refractory material step
removing the one or more forms from the at least one side of the plurality of side walls.

21. – 32. (Canceled)
33. (Previously Presented)
	The method of claim 13, further comprising:


34. (Previously Presented)
	The method of claim 33, wherein the projections of the baffles are plug welded.

35. (Previously Presented)
	The method of claim 13, further comprising providing at least some of the baffles with lengths shorter than that of the first and second outer walls.

36. (Currently Amended)
	The method of claim 13, 

37. (Previously Presented)
	A cooling panel produced by the method of claim 13.

38. (Previously Presented)
	The cooling panel of claim 1, wherein the projections of the baffles are welded from outside of the cooling panel.

39. (Previously Presented)
	The cooling panel of claim 38, wherein the projections of the baffles are plug welded.


	The cooling panel of claim 1, wherein at least some of the baffles have lengths shorter than that of the first and second outer walls.

41. (Canceled)



42. (Currently Amended)
	A cooling panel for a melter, comprising:
a first outer wall having a first interior surface, a first exterior surface, and first openings extending through the first outer wall between the first interior and exterior surfaces;
a second outer wall having a second interior surface facing the first interior surface of the first outer wall, a second exterior surface, and second openings extending through the second outer wall between the second interior and exterior surfaces;
a plurality of side walls welded to the first and second outer walls and, together with the first and second outer walls, defining an interior space of the cooling panel;
a refractory material; 
one or more protrusions on one of the first and second outer wall, wherein the protrusions include studs extending away from the first or second outer wall and terminating in enlarged heads embedded into the refractory material; and
a plurality of baffles disposed in the interior space, wherein at least one of the plurality of baffles has a first side and a second side, and projections extending from the first and second sides so that a plurality of first projections extend from the first side to fit in the first openings of the first outer wall, and a plurality of second projections extend from the second side to fit in the second openings of the second outer wall, and wherein the baffles are welded to the first and second outer walls from outside of the cooling panel at the projections.
	
43. (Previously Presented)
	The cooling panel of claim 42, wherein the cooling panel does not include interior welds connecting the baffles to the outer walls.
44. (Currently Amended)

	the refractory material being carried by the first outer wall; 
	a first outer edge extending about a perimeter of the first outer wall so that the first outer edge extends about the refractory material; and
	a second outer edge extending about a perimeter of the second outer wall, wherein the second outer edge includes one or more apertures.

45. (Previously Presented)
	The cooling panel of claim 42, wherein the projections of the baffles are plug welded.

46. (Previously Presented)
	The cooling panel of claim 42, wherein at least some of the baffles have lengths shorter than that of the first and second outer walls.

47. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The current prior art of record does not disclose or make obvious a cooling panel specifically for a melter one or more protrusions on one of the first and second outer wall, wherein the protrusions include studs extending away from the first or second outer wall and terminating in enlarged heads embedded into the refractory material wherein the first outer wall and second outer wall connected by sidewalls are of a singular construction respectively connected as claimed to create the interior space having the baffles .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741